15‐626 
        NYSA Series Trust, et al. v. Dessein, et al. 
         
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of January, two thousand 
        sixteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                     CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ______________________ 
         
        NYSA SERIES TRUST, LEW RUMSMOKE,  
        LEAH GABELMAN,  TRUSTEE, 
        GABELMAN TRUST, GERALD E. FUESS, 
        RICHARD MARTIN, RICHARD B. ABBOTT, 
        TERI MARTIN,  CHRISTOPHER MORRIS,  
        JACOB HULLER,  SUSAN SCHWEITZER, 
        TRUSTEE, SCHWEITZER LIVING TRUST, 
        EDWIN L. OLMSTEAD, ALTON PROSSER, 
        MICHAEL CUDDY & ELIZABETH PFOHL,  
        ANDREW MERRITT, BRIAN LETCHER,  
        WILLIAM PATTERSON,  TRUSTEE,  
        PATTERSON WAREHOUSE EMPLOYEE 
        AND PROFIT SHARING PLAN,  
 
                      Plaintiffs‐Appellants, 
 
           ‐v.‐                                    No. 15‐626 
 
PATRICK DESSEIN, BRETT GREENKY, 
M.D., SETH GREENKY, M.D.,  
GLENN AXELROD, M.D., RICHARD 
ESPOSITO, JOHN SACCO, M.D., ESPSCO 
SYRACUSE, LLC 
 
                      Defendants‐Appellees.               
______________________  
 
FOR PLAINTIFFS‐APPELLANTS:                         JAY SHAPIRO (Patricia C. 
                                                   Foster, Patricia C. Foster PLLC, 
                                                   Pittsford, NY, on the brief), 
                                                   White and Williams LLP, New 
                                                   York, NY. 
 
FOR DEFENDANTS‐APPELLEES                           DANIEL B. BERMAN (Janet D.  
PATRICK DESSEIN, BRETT GREENKY,                     Callahan, on the brief), Hancock 
M.D., SETH GREENKY, M.D.,                          Estabrook, LLP, Syracuse, NY. 
GLENN AXELROD, M.D.,  
RICHARD ESPOSITO:                                         
                                                    
                

 
FOR DEFENDANT‐APPELLEE                             MATTHEW VAN RYN,  
JOHN SACCO, M.D.:                                  Melvin & Melvin, PLLC, 
                                                   Syracuse, NY. 
                                      
        
       Appeal from the United States District Court for the Northern District of 
  New York (David N. Hurd, Judge). 
   


                                          2
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the District Court is 

AFFIRMED.  

      Plaintiffs‐Appellants appeal from the dismissal with prejudice of their 

claims against Defendants‐Appellees under Section 10(b) of the Securities 

Exchange Act of 1934, 15 U.S.C. § 78j(b), and Rule 10b‐5, 17 C.F.R. § 240.10b‐5.  

The action arises out of Plaintiffs‐Appellants’ purchase of debt securities in a 

private placement offering (the “Offering”) made by Defendant‐Appellee 

ESPSCO Syracuse, LLC (“ESPSCO”).  Plaintiffs‐Appellants allege that the 

informational materials included with the Offering contained material 

misrepresentations that fraudulently induced them into making this investment. 

      The District Court dismissed plaintiffs’ federal claims against the 

individual defendants principally on the ground that the complaint failed to state 

a claim on which relief can be granted under Section 10(b) and Rule 10b‐5, and 

alternatively on the ground that those claims were barred by the statute of 

limitations.  The sufficiency of a complaint to state a claim on which relief can be 

granted is a question of law.  See De Jesus v. Sears, Roebuck & Co., 87 F.3d 65, 69 

(2d Cir. 2010), cert. denied, 562 U.S. 1168 (2011).  We agree, for substantially the 




                                           3
reasons stated by the District Court, that plaintiffs’ complaint failed to state a 

claim on which relief can be granted under Section 10(b) and Rule 10b‐5. 

       Although the District Court dismissed plaintiffs’ federal claims against 

ESPSCO only on the statute‐of‐limitations ground, “[i]t is well settled that this 

Court ‘may affirm on any basis for which there is sufficient support in the record, 

including grounds not relied on by the district court,’” Lotes Co. v. Hon Hai 

Precision Industry Co., 753 F.3d 395, 413 (2d Cir. 2014) (quoting Bruh v. Bessemer 

Venture Partners III L.P., 464 F.3d 202, 205 (2d Cir. 2006), cert. denied, 549 U.S. 1209 

(2007)).  As the complaint failed to state a claim against ESPSCO under Section 

10(b) and Rule 10b‐5 for the same reasons stated by the District Court with 

respect to the individual defendants, we affirm the dismissal of ESPSCO for 

failure to state a claim. 

       We have considered all of plaintiffs’ challenges to the District Court’s 

ruling that the complaint failed to state a claim and have found them to be 

without merit.  We AFFIRM the judgment of the District Court. 

          

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           



                                              4